f)
                        PD-0772-15
                         un.Qi.-ia-qftap
     LAil  A|jWJwfs3
     PErrrxoMEPv
                                 •§§ xn the eouwrorcRiMiMif
                                             iNHSBMBMN      mms
                                 ?                JUNg 11015




        fttSPONCEMT '            §CRIMINAL APPEALS
             MOTIDy} FOft EVTCN51.0k) OF TXlME TD Rl LE PD P>
     TDTHE. HONORABLE TU6ae5 OFlWt GXWT DFCfcMENAL APPEALS:

     Aw**.IM SUPPO+ ^+^ ^^ p^^ ^^ jf)e ^ +^ A|lowiV) 7




                                           J           FILED IN
                                               COURT OF CRIMINAL APPEALS

                                                      JUN 26 2015

                                                   Abel Acosta, Clerk